     Case 2:20-cv-10085-RGK-JEM Document 39 Filed 08/16/21 Page 1 of 3 Page ID #:185



 1

 2

 3                                                     JS-6

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11

12    UNITED STATES OF AMERICA,                No. 2:20-cv-10085-RGK (JEMx)
13               Claimant                      [PROPOSED] CONSENT JUDGMENT OF
                                               FORFEITURE
14

15              v.

16    $50,000.00 IN U.S. CURRENCY,

17               Defendant.

18

19    DESHAWN BROTHERS,
20                Claimant.
21

22

23          Plaintiff United States of America (“the government”) and
24    Potential Claimant DeShawn Brothers(“Brothers”) have made a
25    stipulated request for the entry of this Consent Judgment, resolving
26    this action in its entirety.
27          The Court, having considered the stipulation of the parties, and
28    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
     Case 2:20-cv-10085-RGK-JEM Document 39 Filed 08/16/21 Page 2 of 3 Page ID #:186



 1          1.    This Court has jurisdiction over the subject matter of this
 2    action and the parties to this Consent Judgment of Forfeiture.
 3          2.    The Complaint for Forfeiture states a claim for relief
 4    pursuant to 21 U.S.C. § 881(a)(6).
 5          3.    Notice of this action has been given and published as
 6    required by law.     All potential claimants to the defendant currency
 7    other than Brothers are deemed to have admitted the allegations of
 8    the Complaint for Forfeiture to be true with respect to the defendant
 9    currency.    The allegations set out in the Complaint are sufficient to
10    establish a basis for forfeiture.
11          4.    The sum of $15,000.00 only (without interest) shall be
12    returned to Brothers through his counsel.         The government shall have
13    judgment as to the remainder of the defendant currency (i.e.,
14    $35,000.00), plus any interest earned by the government on the
15    entirety of the defendant currency since seizure, and no other right,
16    title or interest shall exist therein.         The government shall dispose
17    of the forfeited funds in accordance with law.
18          5.    The funds to be returned to Brothers shall be paid through
19    his counsel by electronic transfer.         Brothers and his attorney shall
20    provide all information and complete all documents requested by the
21    government to facilitate the transfer including, without limitation,
22    providing Brothers’ social security or taxpayer identification
23    number, the identity of the bank, and the bank’s address, account
24    name, account number, account type and routing number for the account
25    to which the transfer of funds is to be made.
26          6.    There was reasonable cause for the seizure of the defendant
27    currency and institution of these proceedings.          This judgment shall
28    be construed as a certificate of reasonable cause pursuant to 28

                                              2
     Case 2:20-cv-10085-RGK-JEM Document 39 Filed 08/16/21 Page 3 of 3 Page ID #:187



 1    U.S.C. § 2465.
 2          7.    Brothers did not substantially prevail in this action, and
 3    the parties hereto shall bear their own attorney fees and costs.
 4     Dated __________,
              August 16 2021
                                           HON. R. GARY KLAUSNER
 5                                         UNITED STATES DISTRICT JUDGE
 6

 7    Presented by:
 8    TRACY L. WILKISON
      Acting United States Attorney
 9    SCOTT M. GARRINGER
      Assistant United States Attorney
10    Chief, Criminal Division
      STEVEN R. WELK
11    Assistant United States Attorney
      Chief, Asset Forfeiture Section
12

13        /s/Brent A. Whittlesey
      BRENT A. WHITTLESEY
14    Assistant United States Attorney
15    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
